EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS
	Claim 19, line 3, the word “a” has been deleted and replaced with the word -- the --.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1, 3-4 and 6-14 are allowable over the prior art of record because the prior art does not teach or suggest a process for treating a dicarboxylic acid composition containing a dicarboxylic acid and an impurity compound which is an organic compound comprising a carbonyl group, with the proviso that the dicarboxylic acid is not furan 2,5-dicarboxylic acid, which process comprises the steps of introducing, electrochemically oxidizing, introducing and electrochemically reducing as presently claimed, esp., the steps of introducing a feedstock containing a dicarboxylic acid precursor into an anode compartment of an electrochemical cell and electrochemically oxidizing the dicarboxylic acid precursor in the anode compartment, thereby producing the dicarboxylic acid composition.
Claims 15 and 17-22 are allowable over the prior art of record because the prior art 

does not teach or suggest a process for treating a dicarboxylic acid composition containing a dicarboxylic acid and further an impurity compound which is an organic compound comprising a carbonyl group, with the proviso that the dicarboxylic acid is not furan 2,5-dicarboxylic acid, which process comprises the steps of introducing, electrochemically oxidizing, introducing and electrochemically reducing as presently claimed, esp., the steps of introducing a feedstock containing a dicarboxylic acid precursor into an anode compartment of an electrochemical cell and electrochemically oxidizing the dicarboxylic acid precursor in the anode compartment, thereby producing the dicarboxylic acid composition. 
	The prior art does not contain any language that teaches or suggests the above. Donohue does not teach introducing a feedstock containing a dicarboxylic acid precursor into an anode compartment of an electrochemical cell and electrochemically oxidizing the dicarboxylic acid precursor in the anode compartment, thereby producing the dicarboxylic acid composition. Therefore, a person skilled in the art would not have been motivated to adopt the above conditions, and a prima facie case of obviousness cannot be established.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The 

examiner can normally be reached on Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        March 16, 2021